Case 3:17-cv-00079-H-LL Document 171-1 Filed 01/13/20 PageID.5489 Page 1 of 2




 1 SULLIVAN HILL REZ & ENGEL
     A Professional Law Corporation
 2 Shannon D. Sweeney, SBN 204868
     Michael A. Zarconi, SBN 288970
 3 E-mail: Sweeney@sullivanhill.com
     600 B Street, Suite 1700
 4 San Diego, California 92101
     Telephone: (619) 233-4100
 5 Fax Number: (619) 231-4372

 6 Attorneys for Defendant MARK A. WILLIS

 7

 8
                                UNITED STATES DISTRICT COURT
 9
                             SOUTHERN DISTRICT OF CALIFORNIA
10
     ENSOURCE INVESTMENTS LLC,                      )   CASE NO. 17CV0079 H LL
11 a Delaware limited liability                     )
     company,                                       )   DECLARATION OF
12                                                  )   SHANNON D. SWEENEY IN
                             Plaintiff,             )   SUPPORT OF MARK A.
13                                                  )   WILLIS’ MOTION IN LIMINE
     v.                                             )   TO EXCLUE EVIDENCE OF
14                                                  )   STATEMENTS MADE BY THE
     THOMAS P. TATHAM, an                           )   HONORABLE DAVID R>
15 individual; MARK A. WILLIS, an                   )   JONES, UNITED STATES
     individual; PDP MANAGEMENT                     )   BANKRUPTCY JUDGE,
16 GROUP, LLC, a Texas limited                      )   REGARDING DEFENDANT’S
     liability company; TITLE ROVER,                )   CREDIBILITY IN
17 LLC, a Texas limited liability                   )   CONNECTION WITH THE
     company; BEYOND REVIEW,                        )   HOPWELL- PILOT PROJECT,
18 LLC, a Texas limited liability                   )   LLC AND TITLE ROVER, LLC
     company; IMAGE ENGINE, LLC, a                  )   BANKRUPTCY
19 Texas limited liability company;                 )   PROCEEDINGS
     WILLIS GROUP, LLC, a Texas                     )
20 limited liability company; and DOES              )
     1-50,                                          )   DATE: February 3, 2020
21                                                  )   TIME:  10:30 a.m.
                                                    )   JUDGE: Hon. Marilyn L. Huff
22                           Defendants.            )
23               I, Shannon D. Sweeney, declare as follows:
24               1.    I am an attorney duly admitted to practice before this court. I am a
25 shareholder in the law firm of Sullivan Hill Rez & Engel, A Professional Law

26 Corporation (hereafter “Sullivan Hill”), counsel of record for Defendants, MARK A.

27 WILLIS (“Mr. Willis”); BEYOND REVIEW, LLC; IMAGE ENGINE, LLC; and

28 WILLIS GROUP, LLC.                 I was admitted to practice law in California, and in the

     408359-v1                                      1                      Case No. 17CV0079-H-LL
Case 3:17-cv-00079-H-LL Document 171-1 Filed 01/13/20 PageID.5490 Page 2 of 2




 1 United States District Courts in California, in 1999. I have been a practicing attorney

 2 in good standing since that time. I make this declaration based on matters within my

 3 personal knowledge, and if called, would and could testify to the matters stated herein.

 4               2.    On November 1, 2019, Plaintiff ENSOURCE INVESTMENTS LLC
 5 (“Ensource”) and Mr. Willis exchanged their respective initial lists of trial exhibits.

 6 Plaintiff identified as Exhibit 712 on its exhibit list a transcript from a motion hearing

 7 on March 28, 2018, in the United States Bankruptcy Court for the Southern District of

 8 Texas, Case No. 17-32880-H2-11 (the “Hopewell Bankruptcy”), the Honorable Judge

 9 David R. Jones presiding. Attached hereto as Exhibit A is a true and correct copy of

10 the March 28, 2018 hearing transcript identified on Plaintiff’s trial exhibit list as

11 Exhibit 712.

12               I declare under penalty of perjury under the laws of the United States of
13 America that the foregoing is true and correct.

14               Executed this 13nd day of January 2020 at San Diego, California.
15                                                       s/ Shannon D. Sweeney
                                                         Shannon D. Sweeney, Esq.
16

17

18

19

20

21

22

23

24

25

26

27

28

     408359-v1                                       2                       Case No. 17CV0079-H-LL
